                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)

DAVID P. DONOVAN,

               Plaintiff,
                                                           Civil Action No. 1:20-cv-1344
       v.

BETH A. WILKINSON,

               Defendant.


 PLAINTIFF’S NON-CONFIDENTIAL MEMORANDUM IN SUPPORT OF MOTION
TO SEAL PLAINTIFF’S STATEMENT REGARDING REDACTED MATERIALS AND
               TO SEAL THE NOVEMBER 30, 2020 HEARING

       Plaintiff David P. Donovan (“Plaintiff”), pursuant to Local Civil Rule 5(C) and this

Court’s November 17, 2020 Order (the “Order), respectfully submits this non-confidential

memorandum in support of his Motion to Seal Plaintiff’s Statement Regarding Redacted

Materials and to Seal the November 30, 2020 Hearing (“Statement”).

       On November 17, 2020, the Court issued the Order concluding that, rather than sealing

the entire case as Plaintiff requested, “[t]o the extent that pleadings or hearings involve facts,

matters or references that should be kept confidential, those facts, matters or references can be

addressed on an individual basis.”      [ECF 32.]    This Court also ordered that “the existing

pleadings and transcripts which currently remain sealed pursuant to Local Rule 5(C) shall remain

sealed pending the Magistrate Judge’s decision as to any particular pleading or transcript or

portion thereof, as set forth herein.” [Id.] The Order further required the parties to confer and to

submit to the Court proposed redactions concerning the existing sealed pleadings, and, to the

extent the parties do not reach an agreement, then the parties should submit to the Court, “ . . .

the reasons supporting the parties’ respective positions as to those proposed redactions. . .” to
Magistrate Judge Davis by noon on November 20, 2020. [Id.] The Court also stated, “it does

appear that there may be subject matter, facts, allegations or references that would justify

redactions from the public record . . .” and directed the parties to present such issues to

Magistrate Judge Davis. [Id.]

       Pursuant to this Order, Plaintiff is filing today his Statement and proposed redactions

appended thereto under seal. As required by the Order, the Statement sets forth Plaintiff’s

justifications for why information to be obscured by proposed redactions should remain under

seal. Therefore, the Statement necessarily discusses matters Plaintiff is arguing should remain

under seal.   The exhibits to the Statement contain proposed redactions to previously filed

materials highlighted in yellow, though not obscured by black blocks, to facilitate the Court’s

review of the portions of the record Plaintiff asserts should remain under seal. The justifications

for the proposed redactions relate to maintaining the secrecy of a confidential agreement and

private information related thereto that should be sealed. See Lifenet Health v. Lifecell Corp.,

No. 2:13cv486, 2015 WL 12517430, at *4 (N.D. Va. Feb. 12, 2015).

       Plaintiff’s Statement also responds to the Order’s inquiry for submissions concerning

whether a hearing should be sealed. Plaintiff’s Statement asserts that the hearing should be

sealed to avoid any unpredictable revelations of confidential information.         The Statement

proposes that after the hearing, the record should be subject to redactions for only information

that should be sealed consistent with the upcoming rulings Magistrate Judge Davis will make on

sealing portions of the existing record.




                                                2
Respectfully submitted, this the 20thth day of November, 2020,


                                        /s/ Cathy A. Hinger
                                    Cathy A. Hinger (VSB No. 46293)
                                    Lela M. Ames (VSB No. 75932)
                                    Claire J. Rauscher (Admitted Pro Hac Vice)
                                    Ana L. Jara (Admitted Pro Hac Vice)
                                    WOMBLE BOND DICKINSON (US) LLP
                                    1200 Nineteenth Street, N.W.
                                    Suite 500
                                    Washington, DC 20036
                                    Telephone: 202-857-4489
                                    Facsimile: 202-261-0029
                                    Email: cathy.hinger@wbd-us.com
                                    Email: lela.ames@wbd-us.com
                                    Email: claire.rauscher@wbd-us.com
                                    Email: ana.jara@wbd-us.com

                                    Counsel for Plaintiff




                                        3
                                   CERTIFICATE OF SERVICE


       I hereby certify that on this 20th day of November, 2020, a true and correct copy of the

foregoing Plaintiff’s Non-Confidential Memorandum in Support of Motion to Seal Plaintiff’s

Statement Regarding Redacted Materials was filed with the Clerk of Court using the CM/ECF

system, which will send a notification of such filing to all counsel of record.


                                                  /s/ Cathy A. Hinger
                                                Cathy A. Hinger, Esq.
